SENTENCIA
El 16 de enero de 1969 Vencedor Development Corp. (en adelante Vencedor) sometió ante la Junta de Planificación (en adelante Junta) una solicitud de desarrollo preliminar para construir la segunda sección de la Urbanización Ba-yamón Highlands en una finca con cabida de 64.73 cuer-das, sitas al Este del entonces proyectado expreso Río Hondo y de la primera sección de Bayamón Highlands.(1) En el entretanto, el 8 de agosto de 1969 la Autoridad de Carreteras (en adelante Autoridad) y la firma De Leuw, Cather & Company suscribieron un contrato de diseño pre-liminar del Sistema de Transportación Colectiva Rápida para San Juan, conocido como el Metro de San Juan.
El 9 de septiembre de 1969 la Junta, por carta del Director del Negociado de Desarrollo y Uso de Terrenos, in-formó al Director Ejecutivo de la Autoridad que se había sometido ante la consideración de la Junta de Planificación el desarrollo preliminar de la segunda sección de la Urba-*457nización residencial Bayamón Highlands y que, según in-dicaciones del Comité Coordinador de Vías Públicas, esos terrenos se encontraban afectados por el terminal del Sis-tema de Transportación Colectiva Rápida para el área de Bayamón. Le solicitó a la Autoridad sus comentarios y re-comendaciones con respecto a:
1. La localización del terminal.
2. Las entradas y salidas de vehículos a dicho terminal desde el futuro expreso Río Hondo.
En contestación a dicha carta, el 22 de octubre de 1969 la Autoridad, por conducto del Director de la Oficina de Transportación Colectiva, señaló que: “[a] esta fecha no es-tamos en posición de suministrarles la información solici-tada, ya que el diseño preliminar del Sistema de Transpor-tación Colectiva Rápida se comenzó recientemente.” Alegato del apelado, Apéndice K, pág. 1. No obstante esta comunicación, el 5 de febrero de 1970 la Junta emitió una resolución en la que aprobó el desarrollo preliminar de la segunda sección de Bayamón Highlands bajo la condición de que se reservaran aproximadamente ocho (8) cuerdas de terreno para la ubicación del propuesto terminal de trans-portación colectiva. La Junta justificó esta acción a base de una supuesta, y no identificada, “recomendación” de la Autoridad. En el entretanto, sin embargo, no fue hasta no-viembre de 1971 que estuvo preparado el estudio prelimi-nar del Metro —Ruta Oeste, que es la ruta que pasaría por los terrenos de Vencedor— realizado por la firma de inge-nieros De Leuw, Cather & Company.(2)
Varios años más tarde, el 28 de marzo de 1974, el Ing. *458Miguel A. Barrera, de la Autoridad, envió una carta al Ing. Lionel Matta, de la Junta, indicándole, entre otras cosas, que aunque en febrero de 1970 la Junta había congelado ocho (8) cuerdas para el Metro, las mismas no correspon-dían a la localización indicada para el terminal del Metro en los planos preliminares preparados por De Leuw, Gather & Company, razón por la cual recomendaba favorable-mente a la Junta descongelar las mismas(3) y permitir el desarrollo parcial de las facilidades de la urbanización que se encontraran localizadas fuera del área requerida para el terminal. En la carta se desglosaban también los solares a congelarse para el Metro, los cuales ocupaban un área de aproximadamente diecisiete (17) cuerdas.
El 28 de junio de 1974 la Junta, mediante la Resolución-Informe Núm. 74-Urb.-228 N.S.T. (Caso Civil Núm. 66-106-Urb.), aprobó el plano de construcción parcial para la segunda sección de la Urbanización El Cortijo en Bayamón.(4) En dicha resolución, la Junta hizo constar que mediante la aludida Carta de 28 de marzo de 1974 y una comunicación de 2 de abril de 1974, la Autoridad había endosado favorablemente los planos de construcción par-cial de la segunda sección de la Urbanización El Cortijo, sujeto a que se congelaran una serie de solares allí desglo-sados (que ocupaban un total de diecisiete (17) cuerdas), toda vez que los mismos estaban afectados por el propuesto terminal (del Metro) de Santa Juanita. La Junta aprobó los planos congelando las diecisiete (17) cuerdas. Nada dis-puso en cuanto a las ocho (8) cuerdas anteriormente congeladas.
Con posterioridad al 28 de junio de 1974, el Departa-mento de Transportación y Obras Públicas —nueva agen-*459cia a cargo del proyecto del Metro— actuando por recomen-dación de la firma Bechtel Inc., nuevos consultores en distintos aspectos del diseño preliminar del Metro de San Juan, seleccionó otros terrenos para la ubicación de los ta-lleres de mantenimiento de dicho Metro. En vista de ello, el 2 de septiembre de 1975 el Secretario del Departamento de Transportación y Obras Públicas (en adelante D.T.O.P.) en-vió una carta al Presidente de la Junta, solicitándole la descongelación de las veinticinco (25) cuerdas de Vencedor.(5) Más de un (1) año después, el 17 de noviembre de 1976, la Junta emitió una resolución (Consulta 75-9-1875-PGU), en la cual descongeló las referidas veinticinco (25) cuerdas de Vencedor, según le fuera recomendado por el D.T.O.P. el 2 de septiembre de 1975.(6)
Vencedor radicó una acción civil contra la Autoridad en el Tribunal Superior, Sala de Bayamón, en la que alegó que las antes mencionadas veinticinco (25) cuerdas de terreno habían sido efectivamente objeto de una “incautación” en relación con la cual reclamó que se le expropiaran a cambio de una “justa compensación”; solicitó, además, daños y perjuicios. Por su parte, la Autoridad en su contestación negó responsabilidad y, adicionalmente, planteó la falta de parte indispensable, ya que la parte demandante no había incluido en la demanda a la Junta.
El tribunal de instancia, luego de una vista limitada a la determinación de responsabilidad de la Autoridad —se pospuso la determinación de cuantía de daños para una segunda etapa— desestimó la demanda por entender que Vencedor no había sufrido “incautación” alguna. Vencedor, inconforme, recurrió ante este Tribunal —vía recurso de apelación, al cual le dimos curso— alegando, en síntesis, *460que la congelación impuesta como condición para la conce-sión del permiso de construcción había producido el efecto de dejar las veinticinco (25) cuerdas congeladas sin “ningu-na clase de uso” y “fuera del mercado de los inmuebles”, razón por la cual debía ser compensado.
La Autoridad reitera, por su parte, que la demandante no ha acumulado como parte indispensable al Estado Libre Asociado, no obstante las intervenciones y decisiones de la Junta y del D.T.O.P.
I — <
Nos enfrentamos, en primer término, al planteamiento de la recurrida Autoridad sobre ausencia o defecto de parte indispensable. Entendemos que le asiste la razón. Ello, na-turalmente, dispone del recurso.
Las Reglas 16.1 y 16.2 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) disponen, respectivamente:
Las personas que tuvieran un interés común sin cuya presen-cia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como de-mandante rehusare hacerlo, podrá unirse como demandada.
El tribunal podrá ordenar la comparecencia de aquellas per-sonas sujetas a su jurisdicción, que a pesar de no ser partes indispensables, deban ser acumuladas si se ha de conceder un remedio completo a las personas que ya sean partes en el pleito.
Desde Pueblo v. Henneman, 61 D.P.R. 189, 194 (1942), hemos reconocido que “ ‘[u]na parte indispensable es aque-lla que tiene tal interés en la cuestión envuelta en la con-troversia que no puede dictarse un decreto final entre las otras partes en la acción sin lesionar y afectar radical-mente su interés’ ”. Jurisprudencia posterior ha reiterado esta normativa. Fuentes v. Tribl. de Distrito, 73 D.P.R. 959, 981 (1952). Véanse, además: Hernández Agosto v. López Nieves, 114 D.P.R. 601, 607 (1983); Hernández Agosto v. *461Romero Barceló, 112 D.P.R. 407, 412-413 (1982). Nuestra Regla 16 de Procedimiento Civil, 32 L.P.R.A. Ap. III, “ga-rantiza los valores siguientes: evitar multiplicidad de liti-gios, proveer a las partes un remedio final, completo y efec-tivo en el mismo pleito, y proteger a los ausentes de los efectos nocivos de una decisión sin su presencia”. Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 605 (1989). Véase, también, 7 Wright, Miller and Kane, Federal Practice and Procedure: Civil 2d Sec. 1604, pág. 40 (1986).
En atención a dichos intereses, en Hernández Agosto v. López Nieves, ante, expresamos que dicho precepto proce-sal debe de ser interpretado de forma pragmática. Ello exige un examen jurídico “en virtud de factores particula-res en el contexto de cada caso, tales como tiempo, lugar, modo, alegaciones, prueba, clase de derechos, intereses en conflicto, resultado y finalidad”. íd., pág. 627. Se observa que esta Regla 16, ante, y la defensa que en virtud de la misma puede hacer una parte en determinado pleito, goza de tal primacía en nuestro ordenamiento jurídico que la misma puede invocarse, inclusive, por primera vez a nivel apelativo. Hernández Agosto v. López Nieves, ante.(7)
Luego de un minucioso examen de los hechos del caso de autos, y en vista de las actuaciones entremezcladas tanto de la demandada Autoridad así como de la Junta vincula-das a la alegada “incautación” de terrenos cuya compensa-ción aquí se reclama,(8) somos del criterio que no podemos concluir en esta etapa que la Autoridad sea la única res-*462ponsable de la alegada “incautación” sufrida por Vencedor. Tampoco podemos concluir, por otro lado, que la Junta sea la única responsable. Los hechos demuestran la posibili-dad de que la responsabilidad, por la “incautación” que alega Vencedor, sea compartida entre la Autoridad y la Junta.(9) Ante dicha situación, la comparecencia de la Junta se hace necesaria para que el foro de instancia pueda conceder un remedio efectivo y completo. Hernández Agosto v. López Nieves, ante; Hernández Agosto v. Romero Barceló, ante; Cepeda Torres, ante.
Ello no nos obliga, sin embargo, a decretar la desestima-ción de la acción radicada y sí a ordenar que dicha parte indispensable sea traída al pleito. Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 816 (1983). En vista de lo expre-sado, una vez devuelto el caso de epígrafe al foro de instan-cia, deberá procederse a traer como partes en el pleito a la Junta y al Estado Libre Asociado, este último en virtud de las disposiciones de la Regla 4.4(g) de Procedimiento Civil, 32 L.P.R.A. Ap. me.(10)
Por los fundamentos antes expresados, se dicta senten-cia revocatoria de la emitida por el Tribunal Superior de Puerto Rico, Sala de Bayamón; devolviéndose el caso a dicho foro judicial para procedimientos ulteriores consisten-tes con lo aquí expuesto y resuelto.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió una opinión concurrente, a la cual se unió la Juez *463Asociada Señora Naveira de Rodón. El Juez Asociado Se-ñor Fuster Berlingeri emitió una opinión concurrente. El Juez Asociado Señor Negrón García emitió una opinión disidente, a la cual se unió el Juez Presidente Señor Andréu García. El Juez Asociado Señor Hernández Denton no intervino. El Juez Asociado Señor Alonso Alonso se inhibió.
(Fdo.) Francisco R. Agrait Liadó

Secretario General

— O —

 La finca en que Vencedor Development Corp. (eu adelante Vencedor) proyec-taba construir la segunda sección de la Urbanización Bayamón Highlands era parte de una finca principal, propiedad de Vencedor, con cabida total de (174) cuerdas y en la cual Vencedor estaba desarrollando una primera sección. La Junta de Planifica-ción (en adelante Junta) había aprobado los permisos de movimiento de tierra y de lotificación de la primera sección en 1968.


 Preliminary Design-Rapid Mass Transit System San Juan Metropolitan Area, Interim Report: Location Studies — West Route, Alegato del apelado, Apéndice L. El 8 de agosto de 1969 la Autoridad de Carreteras y la firma De Leuw, Cather & Company habían suscrito un contrato de diseño preliminar del Sistema de Transpor-tación Colectiva Rápida para San Juan conocido como el Metro de San Juan. Véanse: Opinión y Sentencia del Tribunal Superior de 28 de febrero de 1984; Alegato del apelado, Apéndice H.


 A esa fecha las ocho (8) cuerdas originalmente congeladas por la Junta lle-vaban congeladas cuatro (4) años con un (1) mes.


 Vencedor cambió el nombre de la Urbanización Bayamón Highlands a El Cortijo.


 A esta fecha, las ocho (8) cuerdas originalmente congeladas por la Junta llevaban congeladas cinco (5) años con siete (7) meses. Las otras diecisiete (17) cuer-das congeladas llevaban así un (1) año con tres (3) meses.


 En resumen, al momento de ser descongeladas por la Junta, ocho (8) de las cuerdas de Vencedor habían estado congeladas por seis (6) años y nueve (9) meses, y las otras diecisiete (17) cuerdas llevaban congeladas dos (2) años con cinco (5) meses.


 Esta no es la situación de la Autoridad de Carreteras (en adelante la Autoridad). De los autos se desprende que dicho litigante en innumerables ocasiones ante el foro de instancia invocó tal defensa. Reiteró tal pedimento en su comparecen-cia ante nos.


 Como surge de la relación que de los hechos hiciéramos, en lo referente a las primeras ocho (8) cuerdas de terreno que fueron “congeladas” por la Junta, ésta así actuó el 5 de febrero de 1970 sin contar con una recomendación, específica y expresa a esos efectos, de la Autoridad. Tenemos, adicionalmente, que la Junta se negó a “descongelar” en 1974 las referidas ocho (8) cuerdas, no obstante una recomendación específica a esos efectos de un ingeniero de la Autoridad. Finalmente tenemos que, no obstante el Departamento de Transportación y Obras Públicas haber recomendado a la Junta la “descongelación” de todas las veinticinco (25) cuerdas en 1975, por razón de que se habían seleccionado otros terrenos para la ubicación del Metro de San Juan, la Junta tardó un (1) año en así hacerlo.


 Cobra relevancia la deposición que le fuera tomada el 23 de agosto de 1977 al Ing. Adalberto Colón, Director del Negociado de Consultas de la Junta, a la cual compareció en representación del Presidente de la Junta y en la que expresó que dicha entidad tiene facultad discrecional para acoger o rechazar las “peticiones” que agencias como la Autoridad le hacen para que ésta reserve y congele terrenos para uso público. T.E., págs. 15-22. A preguntas del licenciado Rivera, dicho funcionario contestó que se han dado circunstancias en que la Junta ha desaprobado una peti-ción de una agencia o del Gobierno. T.E., pág. 32.


 En cuanto a la naturaleza y facultades de la Junta, véanse: Arts. 2 y 11(2) de la Ley Núm. 75 de 24 de junio de 1975 (23 L.P.R.A. sees. 62a y 62j(2)); El Vocero v. Junta de Planificación, 121 D.P.R. 115, 122 (1988); Néstor Colón Medina & Sucesores, Inc. v. Custodio, 964 F.2d 32 (1er Cir. 1992).